Exhibit 10.33
 
No：37132700-2008 BAO-0002#
Guarantee Agreement
































AGRICULTURAL DEVELOPMENT BANK OF CHINA
 
 
 
 

--------------------------------------------------------------------------------

 






Guarantor (Full Name):                                     Shandong Longkong
Travel Development Co., Ltd
 
Business license No.:                                       3713232800508
 
Legal Representation (Principal):                   ZHANG SHANJIU
 
Address:                                                           west to
Yongfu village, Yaodianzi Town, Yishui County
 
Zip:                                                                    276400
 
Basis Deposit Account and AccountBank:    Yishui Rural Credit Cooperative
 
Tel:                                                                   
0539-2553788          
 
Fax:                                                                  
0539-2553952
 
Creditor (Full Name):                                      Agricultural
Development Bank of China Junan Branch
 
Legal Representation (Principal):                   SUN ANYUAN
 
Address:                                                           Shiquan Rd.
Junan County
 
Zip:                                                                    276600
 
Tel:                                                                   
0539-7210607
 
 
 
 

--------------------------------------------------------------------------------

 




To ensure the debtor's obligations under the contract fixed capital loan
contract No.: 37132700-2008(JUNAN)-0001# (hereinafter referred as "Main
Contract") signed between Junan Tianma Island Tourism developing Co., Ltd
(hereinafter referred as "Debtor") and Creditor on the date of 14-2-2008 be
carried out completely, to ensure the creditor's right realized, the guarantor
hereby agrees to Provide the Guarantee to the Creator. To confirm each party's
rights and obligations, both parties hereby reach a contract through
consultation pursuant to Contract Law, Guarantee Law of PRC.


Article 1: Guaranteed main Creditor's right Type, Amount
 
The main creditor's right guaranteed under this contract means all the debts
claims which the Creditor obtains from processing the loans under the main
contract between debtor and creditor, which loan type is RENMINBI Loan, in the
amount of Forty million Yuan.


Article 2: The Period of Performing Debt Obligations of Debtor
 
The period of performing debt obligations of Debtor shall be 72 months, starting
from the date of 14-3-2008 to 13-3-2014. If the actual performing period under
the main contract is different from above performing period, the one stipulated
in the main contract shall be regarded as the standard.


Article 3: Guarantee Type
 
The Guarantee type under this contract shall be the joint responsibility
guarantee.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Article 4: Guarantee Scope
 
4.1 The guarantee scope under this contract contains of such following items
under the main contract: the loan principal and interest, penalty interest,
compound interest, breach compensation, damage compensation, the cost to
realizing the creditor's right and other payable expenses, including but not
limited to litigation cost, arbitration fees, property preservation, assessment
expenses, auction charge, execution cost, transferring expense, agent fees, etc.
 
4.2 Whether there is a security for things with the guaranteed debt claim, the
guarantor shall shoulder the joint guarantee responsibility under the article 1
describing the main debt claim type and amount.


Article 5: Guarantee Period
 
5.1 The guarantee period under this contract is 2 years starting from the
expiration of the debt term stipulated on the main contract.
 
5.2 The events which described by laws, regulations and rules or under the main
contract rising out, and the creditor withdraw the debt in advance, the
guarantee period shall be 2 years starting from the date when the creditor
informs the debtor or the guarantor of the debt expiration.
 
5.3 The guarantee period of the bank accepted bill acceptance shall be 2 years
starting from the next day of the date paid for the creditor;
 
5.4 The guarantee period of the bank accepted bill discounting shall be 2 years
starting from the expiration date of the discounted bills.
 
 
 
 

--------------------------------------------------------------------------------

 


Article 6: Representations and Warranties of Guarantor
 
6.1 The guarantor has the guarantee right as principal stipulated by laws,
regulations and rules, has the right to provide a guarantee to a third party.
 
6.2 The Guarantor has enough abilities to shoulder the guarantee responsibility,
no deductions and exemptions of guarantee obligations shall be caused by any
instructions, changes on financial situation, any agreement signed with other
party.
 
6.3 The guarantor has acknowledged and agree to the clauses of the main
contract, and provide the guarantee for the debtor with its free will, all the
representations under this contract are true.
 
6.4 If the main contract is a Bank Acceptance Agreement, the Guarantor shall
commit that any bill or non-bill dispute incurs to the debtor with bill holder,
endorser, or other parties, which shall not cause any influence on the
Guarantor's joint responsibility guarantee under this contract.
 
6.5 The Guarantor shall voluntarily accept the investigation from Creditor on
its finance and property; as required by Creditor, the guarantor shall provide
the real, legal, complete, valid financial accounting statements and other
documents and information.
 
6.6 The debtor fails to carry out the repaying debt as stipulated by this
contract, the Guarantor shall bear the joint guarantee responsibility under this
contract. If Guarantor fails to carry out the guarantee obligation on time, the
Creditor has the right to withdraw from any account which Guarantor opened with
Creditor.
 
6.7 The Creditor discharges this contract pursuant to the stipulation in the
main contract or relevant laws, regulations and rules of PRC, or withdraws back
the loan ahead of schedule; in such event, the Creditor has the right to require
Guarantor to perform the Guarantee obligation in advance, the Guarantor shall
carry out the guarantee obligation in 5 business days prior to the date the
Guarantee obligation Performing Notice is delivered.
 
 
 
 

--------------------------------------------------------------------------------

 
 
6.8 The Guarantor incurs such following events, shall inform Creditor in 30 days
advance:
 
6.8.1 changes on business operating system, including but not limited to,
contract business, leasing, combination, merger (or acquisition), splitting,
stock reform, joint venture, transferring assets.
 
6.8.2 changes on business scope, registered capital, share structure;
 
6.8.3 Providing a guarantee for a third party, providing a mortgage, right
pledge with its main asset for a third party or itself.
 
6.9 The guarantor incurs such following events, shall inform the Creditor in 5
days prior to the date the event occurs:
 
6.9.1 changes on subordinate relationship, amendment on Articles of Association,
structure adjustment, etc;
 
6.9.2 business suspension, applying (being applied) for a bankruptcy, being
applied for dismissing, suspended to reform, registration cancelled, business
license withdrawn, corporate cancelled;
6.9.3 Financial situation worsening, business operation in a material trouble,
involved into a material economic dispute;
 
6.9.4 Changes on business name, address, legal representative, contact
telephone, etc;
 
6.9.5 In other event, which may cause a adverse on Creditor to realize the
creditor's right.
 
6.10 To amend the main contract between the creditor and the debtor through
consultations, except the extension or raising the amount, the consent from
Guarantor is not needed; the Guarantor shall still bear the joint guarantee
obligation under the guarantee scope.
 
6.11 Within the valid period of the contract, the Creditor transfers the debt
claim under the contract to a third party; the Guarantor shall still bear the
joint guarantee obligation under the guarantee scope.
 
6.12 Within the valid period of the contract, the Guarantor provides any format
guarantee to a third party, which shall not cause any adverse on Creditor's
equities.
 
6.13 Within the valid period of the contract, the Guarantor incurs the event
described under the Item 6.8.1 or other events, the Guarantor shall take
necessary actions to ensure the guarantee obligation under this contract.
 
 
 
 

--------------------------------------------------------------------------------

 


Article 7: Breach of Faith
 
7.1 The contract becomes effective, the Guarantor and the Creditor shall carry
out the obligations stipulated under this contract. any party fails to fulfill
or partly fulfill the obligations under the contract, shall take the relevant
breach responsibility, an provide the compensation to another party to recover
the losses.
 
7.2 Guarantor makes false statements under the Item6.1--6.3, and causes losses
to Creditor, shall bear the compensation responsibility.
 
7.3 It is not Creditor's fault which causes the contract invalid, the guarantor
shall provide the compensation to the Creditor under the guarantee scope of this
contract.


Article 8: Effectiveness, Amendment and Termination
 
8.1 This contract shall be effective after it is signed and sealed by both
parties.
 
8.2 The contract becomes effectives, except stipulated by another agreement, any
party shall not amend or terminate the contract; if the above amendment or
termination is needed, a notice in writing shall be provide to another party,
both parties shall reach a written agreement through consultations.
 
8.3 This contract is separated from the main contract, the invalidity of the
main contract which shall cause no invalidity of this contract. if the main
contract becomes invalid, the Guarantor shall bear the joint guarantee
responsibility as to the debt which debtor paying the principal and the interest
of the loan and compensation to Creditor.
 
 
 
 

--------------------------------------------------------------------------------

 


Article 9: Dispute Settlement
 
9.1 Any dispute rising out during the contract performing, shall be resolved
through consultations between both parties; failing on consultation, the
following Item 9.1.1 shall be selected to carry out:
 
9.1.1 Submit it to the Court locating where the Creditor located
 
9.1.2 Submit it to _NULL_ arbitration association (in the place of _NULL_),
pursuant to the current arbitration rules.
 
9.2 During the period of arbitration, the articles non-related to the dispute
shall be performed as schedule.
 
Article 10: Other Provisions
 
10.1 ____________________NULL_____________________________
 
10.2 ____________________NULL_____________________________
 
10.3 ____________________NULL_____________________________


Article 11: Appendix
 
11.1 Except another stipulation, any notice between both parties shall be
provided in writing; any TELEX, telegraph or post mail sent by Creditor to
Guarantor, it shall be regarded as delivered as it sent out by post office.
 
11.2 This contract is made out in 3 duplicates, each for the Creditor, the
Guarantor and the Debtor with the same legal effect.


Article 12: Special Note
 
The Creditor hereby reminds the Guarantor to completely, accurately understand
the meaning of each article under the contract and the legal result which would
finally causes; also, the Creditor has made the expansion to relevant articles.
Both parties has no argument on each article under the contract.
 
 


Guarantor
(seal):                                                                 Shandong
Longkong Travel Development Co., Ltd (sealed)
 
Legal Representative (Principal) or Authorized Proxy:   /s/ ZHANG SHANJIU
 
Date:                                                                                  
14-3-2008




Creditor
(seal):                                                                   
Agricultural Development Bank of China Junan Country Branch (sealed)
 
Legal Representative (Principal) or Authorized Proxy:   /s/ SUN ANYUAN
 
Date:                                                                                  
14-3-2008

